

115 HR 158 IH: Corey Jones Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 158IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings (for himself, Mr. Deutch, Ms. Frankel of Florida, Ms. Wasserman Schultz, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to impose certain additional
			 requirements on applicants for COPS grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Corey Jones Act. 2.FindingsCongress finds the following:
 (1)Corey Jones of Lake Worth, Florida, was shot and killed by a plainclothes law enforcement officer operating an unmarked vehicle on October 18, 2015.
 (2)Mr. Jones was legally and peacefully pulled to the side of the road while he awaited roadside assistance at approximately 3:00 in the morning because his car had broken down.
 (3)While Mr. Jones awaited roadside assistance, he was approached by a law enforcement officer driving an unmarked van and dressed in plainclothes.
 (4)Mr. Jones would not have had any reasonable reason to believe that the person in plainclothes driving the unmarked vehicle was a law enforcement officer.
 (5)Any confusion as to the nature of the law enforcement officer’s interaction with Mr. Jones could likely have been avoided had a uniformed officer in a marked vehicle been called to the scene.
 (6)Tragic incidents like the death of Mr. Jones can easily be avoided by prohibiting law enforcement officers in plainclothes or law enforcement officers in plainclothes and unmarked vehicles from engaging in routine traffic stops.
			3.Ensuring the safety of the public and law enforcement officers during routine traffic stops
			 involving unmarked vehicles and plainclothes officers
 (a)Certification requiredSection 1702 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1) is amended—
 (1)in subsection (c)— (A)in paragraph (10), by striking and at the end;
 (B)in paragraph (11), by striking the period and inserting ; and at the end; and (C)by adding at the end the following:
						
 (12)certify that no law enforcement agency that will receive grant funds from the applicant allows law enforcement officers to engage in routine traffic stops while in plainclothes or while in plainclothes and in a police vehicle that is unmarked or that otherwise is not clearly identified as a police vehicle.; and
 (2)in subsection (d)— (A)in paragraph (1), by inserting after 1 or more of the requirements of subsection (c) the following (other than paragraph (12);
 (B)in paragraph (2), by inserting after 1 or more of the requirements of subsection (c) the following (other than paragraph (12); and (C)by adding at the end the following:
						
 (3)No waiver of plainclothes certificationThe Attorney General may not waive the requirement under subsection (c)(12).. (b)Civil actionIf the Attorney General determines, as a result of the reviews required by section 1705 of the Omnibus Crime Control and Safe Streets Act of 1968, that a law enforcement officer has engaged in conduct that violates a certification under section 1702(c)(12) of such Act applicable to that law enforcement officer, and such conduct has resulted in serious injury or death to any person, that person may bring a civil action against that law enforcement officer and any grantee under part Q of title I of such Act that is a grantee that is a State, unit of local government, Indian tribal government, or other entity with direct authority over that law enforcement officer.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Attorney General of the United States shall submit to Congress a report that includes data relating to the number and nature of incidences where a law enforcement officer dressed in plainclothes or dressed in plainclothes and operating an unmarked vehicle, engaged in a routine traffic stop that resulted in injury or death.
			